     Case 1:19-cv-00025-HSO-RPM Document 25 Filed 08/10/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

BELINDA A. HAGER                          §                             PLAINTIFF
                                          §
v.                                        §         Civil No.: 1:19cv25-HSO-RPM
                                          §
KILOLO KIJAKAZI,                          §
ACTING COMMISSIONER                       §
COMMISSIONER OF                           §                           DEFENDANT
SOCIAL SECURITY                           §

     ORDER GRANTING UNOPPOSED MOTION [24] TO REMAND AND
                 REMANDING FINAL DECISION

      BEFORE THE COURT is the Unopposed Motion [24] to Remand Pursuant to

Sentence Four of 42 U.S.C. § 405(g) filed by Defendant Kilolo Kijakazi, Acting

Commissioner of Social Security. Mot. [24]. Pursuant to the power of this Court to

enter a judgment affirming, modifying, or reversing the Acting Commissioner’s

decision with remand in Social Security actions under sentence four of 42 U.S.C.

§ 405(g), and considering the Acting Commissioner’s request to remand this action

for further administrative proceedings, and the Court being advised that counsel for

Plaintiff does not oppose this request to remand,

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, upon remand,

the Appeals Council shall instruct the Administrative Law Judge (ALJ) to evaluate

the nature and severity of the claimant’s impairments without deference to the

prior ALJ’s decision; update the medical record; give further consideration to the

severity of the claimant’s medically determined impairments; give further

consideration to whether the claimant’s impairments meet or equal any of the listed
     Case 1:19-cv-00025-HSO-RPM Document 25 Filed 08/10/21 Page 2 of 2




impairments; re-evaluate the claimant’s residual functional capacity; and take any

other action deemed necessary.

      This Court hereby reverses the Acting Commissioner’s decision pursuant to

sentence four of 42 U.S.C. § 405(g), and remands to the Acting Commissioner for

further proceedings as set forth herein and in Acting Commissioner’s supporting

Memorandum [24-1] filed herein. See Melkonyan v. Sullivan, 501 U.S. 89, 97-98

(1991).

      IT IS, FURTHER, ORDERED AND ADJUDGED that, this civil action is

DISMISSED.

      SO ORDERED AND ADJUDGED, this the 10th day of August, 2021



                                      s/ Halil Suleyman Ozerden
                                      HALIL SULEYMAN OZERDEN
                                      UNITED STATES DISTRICT JUDGE




                                        2
